Title: To George Washington from Brigadier General William Maxwell, 28 May 1778
From: Maxwell, William
To: Washington, George


                    
                        Sir
                        Trenton [N.J.] 28th May 1778
                    
                    I arived at this place last evening, as did General Dickesons Artillery the others I left with Coll Dayton who was to stop at Penny Town last night to draw provisions; we had a wet morning of it, and wet the night before. When the Troops comes here I intend to halt them for the Remr of the day to draw more Provisions rest them selves and clean their Arms. I have had some talk with General Dickeson about my Bussiness, and his; He thinks that Borden Town would be a more suteable place for my Main Body with some of the Militia & Ca than at Haddenfield  there might be one Continental Regt left there he thinks with Coll Ellises Militia to execute the designs on the Bridges and roads should they attempt that rout, but that I will be a better Judge of when I examin further. The Generals latest information still confirms him that they intend to pass through the Jersey; the Light Infantry & some others through this Town & the Main body lower down. He has got his B[e]acons fixed, and has given orders for part of the Battns to come in immediately that lyeth at such a distance as to give no asistance was the enemy to make a Quick move. This is all I can inform you of at present and am Your Excellencys Most Obedient Humble Servt
                    
                        Wm Maxwell
                    
                    
                        N.B. I will send up to Easton as soon as possable for the Arms but I have little expectation of geting them as General Knox said he expected them in Camp in two days at farthest—should that be the case I hope Your Excellency will send them on with what Cartouch Boxes can be spared.
                    
                